Citation Nr: 0501198	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-09 512A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back disability for the period prior to April 17, 2003, and 
to a rating in excess of 20 percent for low back disability 
for the period from April 18, 2003.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

3.  Entitlement to a compensable rating for sinusitis for the 
period prior to January 5, 2002, and to a rating in excess of 
10 percent for sinusitis for the period from January 6, 2002.

4.  Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1996 to May 1999.

In an April 1999 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
granted service connection for sinusitis, low back disability 
and pes planus.  Jurisdiction over the case was thereafter 
transferred to the RO in New Orleans, Louisiana in May 1999, 
and in a June 1999 rating decision, entitlement to service 
connection for right hip disability was denied.  The veteran 
thereafter appealed the April 1999 and June 1999 rating 
decisions to the Board of Veterans' Appeals (Board).  
Jurisdiction over the case was transferred to the RO in New 
York, NY in April 2001.

In a December 2004 statement, the veteran's representative 
suggested that a statement of the case should be issued in 
response to the veteran's disagreement with the initial non-
compensable evaluation assigned her sinusitis.  Her claim 
with respect to the initial non-compensable evaluation 
assigned for sinusitis is already before the Board as a 
component of her larger claim concerning the proper initial 
rating assignable the sinus disorder.  See generally, 
Fenderson v. West, 12 Vet. App. 119 (1999).

Although the veteran initially requested a hearing before a 
traveling member of the Board, in October 2004 she withdrew 
her request for a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the initial evaluations assigned 
her sinusitis, bilateral pes planus and low back disability 
do not accurately reflect the severity of those disorders.  
She also contends that she sustained a right hip injury in 
service, for which she continues to experience residuals.

With respect to the pes planus and lower back disabilities, 
in April 2004 the veteran indicated that she was receiving 
treatment for those disorders from a Dr. Baptiste.  The 
record reflects that she attempted to obtain records from Dr. 
Baptiste herself, apparently to no avail.  In June 2004 she 
provided VA with a complete authorization form authorizing VA 
to obtain records from Dr. Baptiste on her behalf.  There is 
no indication that the RO thereafter attempted to contact Dr. 
Baptiste to obtain any records for the veteran.  In addition, 
VA treatment records on file contain a November 1, 2002, 
entry suggesting that the veteran was receiving Workers' 
Compensation benefits for an ankle injury.  Under the 
circumstances, the Board is of the opinion that further 
development is required prior to adjudication of the pes 
planus and low back disorder claims.

Turning to the veteran's sinusitis, the record reflects that 
she underwent a septoplasty in service, and a right middle 
meatal antrostomy in September 2003.  She was afforded a VA 
examination after service in September 1999, and was next 
evaluated by VA in June 2004.  The June 2004 examiner, rather 
than commenting as to the presence or absence of clinical 
findings relevant to assessing the severity of the veteran's 
sinusitis, merely noted that the veteran reported she was 
incapacitated on a weekly basis, found that she had minimal 
nasal obstruction "as such", and indicated cryptically that 
there was evidence of chronic sinusitis.  The examination did 
not include any diagnostic testing, and the examiner did not 
indicate whether there was any sinus pain and tenderness, 
purulent discharge, or crusting associated with the veteran's 
service-connected sinusitis.  He also did not address the 
frequency of any incapacitating or non-incapacitating 
episodes of sinusitis, or indicate whether there was chronic 
osteomyelitis associated with the veteran's past sinus 
surgeries.

Given that the June 2004 VA examination does not provide the 
clinical findings relevant to determining the severity of the 
veteran's service-connected sinusitis, the Board finds that 
another VA examination of the veteran is warranted.

In addition, the veteran in April 2004 identified a Dr. 
Newland-Pagan as possessing medical records relevant to her 
sinusitis claim.  As with Dr. Baptiste, the record reflects 
that the veteran's efforts at obtaining records from Dr. 
Newland-Pagan were apparently unavailing, and she provided VA 
with authorization to obtain records from the referenced 
physician on her behalf; there is no indication that the RO 
attempted to obtain any records from Dr. Newland-Pagan.

With respect to right hip disability, service medical records 
show that she underwent a bone scan in August 1996 in light 
of a recent history of right hip pain; the study demonstrated 
normal symmetrical uptake of radiotracer in both hips.  In 
September 1996 she sustained a right hip contusion/strain 
after colliding with a floor buffer.  Magnetic Resonance 
Imaging of the hip in October 1996 was negative for evidence 
of an occult fracture or other focal bony lesion.  August and 
October 1996 X-ray studies of the hip were normal.  

When the veteran was examined by VA in September 1999, the 
examiner noted the veteran's contention that she injured her 
right hip in service; following physical examination the 
examiner diagnosed right hip trauma, occasional instability, 
and capsulitis.  When examined again by VA in June 2004, the 
veteran was diagnosed with a decrease in range of right hip 
motion.  Neither examiner addressed the etiology of any right 
hip disorder.  Under the circumstances the Board is of the 
opinion that a VA examination addressing the etiology of the 
claimed right hip disability would be helpful in the 
adjudication of the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Drs. Baptiste and Newland-Pagan, who may 
possess additional records pertinent to 
her claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran, to include 
from Drs. Baptiste and Newland-Pagan, 
which have not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and her representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  After obtaining any necessary 
information and authorization from the 
veteran, the RO should attempt to obtain 
copies of the medical records pertaining 
to all workers' compensation claims filed 
by the veteran from 1996 to the present.

4.  Following the development requested 
above, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise, preferably 
one who has not previously examined her, 
to determine the nature, extent and 
severity of the veteran's bilateral pes 
planus disability; the nature, extent and 
severity of the veteran's low back 
disability; and the nature, extent and 
etiology of any right hip disorder.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed, and all findings 
should be reported in detail.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  

With respect to the veteran's pes planus, 
the examiner is requested to characterize 
the severity of the pes planus, and 
should, at a minimum, make specific 
findings as to the existence, nature and 
extent of the factors contemplated in 
VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  
With respect to any right hip disorder 
found, the examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not that the right 
hip disorder is etiologically related to 
service.  

The rationale for all opinions expressed 
should be provided.  The claims folders, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims files was made.  

5.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise, preferably 
one who has not previously examined her, 
to determine the nature, extent and 
severity of the veteran's sinusitis.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should make 
findings with respect to each of the 
following:

A.  Does the veteran have chronic 
osteomyelitis associated with her 
nasal surgeries?

B.  Does the veteran have near 
constant sinusitis characterized by 
headaches, pain and tenderness of 
affected sinus, and purulent 
discharge or crusting?

C.  Does the veteran experience 
three or more incapacitating 
episodes (i.e. one requiring bed 
rest and treatment by a physician) 
per year of sinusitis requiring 
prolonged (lasting four to six 
weeks) antibiotic treatment, or more 
than six non-incapacitating episodes 
per year of sinusitis characterized 
by headaches, pain, and purulent 
discharge or crusting?

The rationale for all opinions expressed 
should be provided.  The claims folders, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims files was made.  

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action it considers is required 
to comply with 38 U.S.C.A. §§ 5103(a), 
5103A, and 38 C.F.R. § 3.159.  Then, the 
RO should re-adjudicate the issues on 
appeal.  In addressing the veteran's 
claims, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and her 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


